UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6997


WAYNE VINSON,

                     Petitioner - Appellant,

              v.

WARDEN FCI-II BUTNER,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:17-hc-02123-FL)


Submitted: November 29, 2018                                  Decided: December 4, 2018


Before DUNCAN and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wayne Vinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wayne Vinson, a federal prisoner, appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

deny Vinson’s motion for the appointment of counsel and affirm for the reasons stated by

the district court. Vinson v. Warden FCI-II Butner, No. 5:17-hc-02123-FL (E.D.N.C.

July 26, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                             AFFIRMED




                                            2